DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application number 15/901,087 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 27 as amended filed March 18, 2021 have been considered but are not persuasive or are moot because the arguments do not apply to the way the references are being used in the current rejection.  Applicant amended Claim 1 to further limit and define the configuration of the plurality of struts interconnected at nodes that form repeating units.
As to Claim 27, Applicant argues that Stamp and Linder, alone or in combination, fail to teach or suggest an adjunct have a “a first longitudinal portion… a second longitudinal portion… and a longitudinal channel extending between the first longitudinal portion and second longitudinal portion and focuses on the embodiment of Linder where a portion of the channel is incorporated into the anchor guide as part of the extension of a longitudinal channel extending between a first longitudinal portion and a second longitudinal portion.
Examiner maintains as to Claim 27 that Linder teaches or suggests that the adjunct comprises a first and second longitudinal portion having a first and second plurality of struts forming first and second plurality of truss structures with a longitudinal channel extending between these longitudinal portions where they are configured on opposite sides of a defined slot with the longitudinal channel extending along it , the slot being configured to receive a cutting element – Figs. 21 – 24 paragraphs [0110]-[0113] tendon channel – 328 guided scalpel – 304 blade axis – 346).  
However, Applicant’s arguments regarding Claim 23 are persuasive and the previous rejections of this claim and its dependencies are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (US 2018/0361510) in view of Hundley (US 2014/0252674).
Regarding Claim 1, Stamp teaches a method of manufacturing a three-dimensional structure (abstract) comprising: scanning a beam to melt a plurality of layers of powder (abstract, paragraphs [0004] including selective laser sintering – SLS paragraphs  [0010] [0044]) to form a compressible bioabsorbable adjunct  (paragraphs [0043] [0097] tissue in-growth structures paragraph  [0125] bioabsorbable glass, biological active materials) with an elongate body (paragraph [0011] segments paragraph [0155] groove formed to hold longitudinal location of cables) configured with a tissue-contacting surface (Fig. 16 paragraphs [0131] [0153]), however, while Stamp does teach an embodiment with a plurality of interconnected struts forming repeating units with first and second portions (Fig. 25 paragraph [0169] long segments – 1705 with linear sections – 1706 and curved sections – 1707) and wherein each second portion is configured to contact an adjacent second portion while the adjunct is under stress (Fig. 25 paragraph [0169] segments – 1705 fuse with adjacent segments at periodic intervals – 1709 at adjacent curved sections – 1707), and while Stamp does teach the application of a tissue contacting surface (paragraph [0131] at least one surface of the mesh sheet may be smooth to prevent irritation to surrounding soft tissues) and a surface that is opposite it that is in contact with an application tool, in this prior art as a stamp (Figs. 19C- E, 20A-B paragraphs [0030] [0157] [0158] ) that in an intended use would be a cartridge contacting surface, Stamp does not teach a plurality of interconnected struts extending between the tissue-contacting and cartridge-contacting surfaces with bend zones configured to bend when the adjunct is compressed at first and second compressed states.
In an analogous art, Hundley discloses a three-dimensional lattice architecture with a plurality of interconnected struts forming repeating units with each unit being formed of a first strut and a second strut interconnected at a node, wherein the first and second struts each have a first portion and a second portion with the first portion proximate the node (Fig. 3b paragraph [0035] nodes – 330 angled struts – 321, 322 portion of angled struts are internally terminated – 323), wherein each first portion is configured to bend while the adjunct is under a first stress to cause the adjunct to compress from a pre-compressed state to a first compressed state, and wherein each second portion is configured to contact an adjacent second portion while the adjunct is under a second stress that is greater than the first stress to cause the adjunct to move from the first compressed state to a second compressed state  (Fig. 1 paragraph [0006] The initial response of the material is a compressive strain that changes linearly with the compressive stress corresponding to the material response prior to the onset of buckling or plasticity.  After reaching a peak stress – 101, the ideal material response switches from the linear elastic stage to a constant stress plateau stage – 102, where the force transmitted through the material remains uniform and constant, until the material reaches a densification stage in which the strain increases rapidly, linearly or non-linearly, with the stress again.  The strain corresponding to the transition point from the plateau stress to the densification stage is identified as the densification strain – 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Stamp to incorporate the teachings of Hundley whereby a method of manufacturing a three-dimensional structure that comprises scanning a beam to melt a plurality of layers of powder forming a compressible bioabsorbable adjunct with a elongate body including that the tissue-contacting surface is opposite of a cartridge-contacting surface such that the adjunct comprises a plurality of first and second struts with different bend zones configured to bend when the adjunct is compressed under different stresses and to also consider and incorporate a first and second portion of each of the first and second struts to be configured to cause the adjunct to compress from a pre-compressed to a first compressed state where when the second portion contacts an adjacent second portion, is compressed from the first to a second compressed state. One with ordinary skill in the art would be clearly motivated to do so because a configuration of initial buckling, compaction at a constant or near-constant stress plateau, and ultimately full densification is the ideal behavior of an energy absorption material (Fig. 1 paragraph [0006]).
Regarding Claim 2, the combination of Stamp and Hundley disclose all the limitations of Claim 1 and Stamp further discloses coating the bioabsorbable adjunct with one or more anti-microbial agents (paragraph [0143] links may be coated to minimize wear and also with an antibiotic eluting coating in order to treat infection).
Regarding Claim 4, the combination of Stamp and Hundley disclose all the limitations of Claim 1 and Stamp further discloses wherein at least two of the layers are formed from different powders (paragraph [0062]).
Regarding Claim 6. the combination of Stamp and Hundley disclose all the limitations of Claim 1 but do not disclose that the adjunct is configured to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the adjunct to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to use this level of stress will allow for tissue to elongate there along as a load is placed on the tissue (tendon).  Such elongation of the flat member over particular portions thereof facilitates greater healing efficiency as the tissue (tendon) may still be used and receive loads placed thereon while maintaining the tissue (tendon) ends abutted against each other (Linder, paragraph [0088]).
Regarding Claim 11, the combination of Stamp and Hundley disclose all the limitations of Claim 1 and Hundley further discloses wherein the plurality of struts form repeating geometric units (paragraph [0036] repeating periodic unit cell).
Regarding Claim 13, the combination of Stamp and Hundley disclose all the limitations of Claim 11 and Hundley further discloses wherein each repeating geometric unit has an X shape (paragraph [0044] lattice, diamond shapes). 
Claims 3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stamp (US 2018/0361510) and Hundley (US 2014/0252674) as applied to Claim 1 above, and further in view of Shelton, IV (US 2012/0080336).
Regarding Claim 3, the combination of Stamp and Hundley disclose all the limitations of Claim 1 but do not disclose coating the powder with bioabsorbable polymer particles
In the same field of endeavor, Shelton IV discloses a coating wherein the powder comprises bioabsorbable polymer particles (Figs. 60, 61 paragraph [0534] in various embodiments, a tissue thickness compensator could also be comprised of a coating on a material and/or a second or third layer), and further comprising coating at least a portion of the adjunct (paragraph [0641]) with a composition comprising bioabsorbable polymer particles that are different than the bioabsorbable polymer particles of the powder (paragraph [0699]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Stamp and Hundley to incorporate the teachings of Shelton IV whereby a method of manufacturing a three-dimensional structure that comprises scanning a beam to melt a plurality of layers of powder forming a compressible bioabsorbable adjunct with a elongate body including that the tissue-contacting surface is opposite of a cartridge-contacting surface such that the adjunct comprises struts with different bend zones configured to bend when the adjunct is compressed under different stresses would also consider the powder would comprise bioabsorbable polymer particles and further comprising coating at least a portion of adjunct with a composition comprising bioabsorbable polymer particles different from the bioabsorbable polymer particle of the powder. One with ordinary skill in the art would be motivated to do so because a different bioabsorbable polymer coating would expand in the presence of bodily fluids to further provide compression on the tissue (paragraph [0641]).
Regarding Claim 5, the combination of Stamp and Hundley disclose all the limitations of Claim 4 but do not describe the identity of the materials that form the first powder.
However, Shelton IV further discloses wherein a first powder is formed of materials selected from the group consisting of polyglactin, polydioxanone, and polycaprolactone copolymer (paragraph [0682]).
Regarding Claim 7, the combination of Stamp and Hundley disclose all the limitations of Claim 1 but do not describe the identity of the bioabsorbable polymers.
However, Shelton IV further discloses wherein the powder includes bioabsorbable polymer particles that are formed of materials selected from the group consisting of thermoplastic absorbable polyurethane, poly(lactic acid), polycaprolactone, polyglycolide, polydioxanone, poly(lactic-co-glycolic acid), polyglycolic acid, trimethylene carbonate, glycolide, dioxanone, copolymers thereof, and combinations thereof (paragraph [0643]).
Claims 27-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (US 2018/0361510) in view of Linder (US 2015/0245841)  
Regarding Claim 27, Stamp discloses a method of manufacturing a three-dimensional structure (abstract), comprising: scanning a beam to melt a plurality of layers of powder (abstract, paragraphs [0043] [0097]) of form a compressible bioabsorbable adjunct (paragraphs [0043] [0097] tissue in-growth structures, paragraph  [0125] bioadsorbable glass, biological active materials), however, Stamp does not disclose the bioadsorbable adjunct is configured to be releasably retained on a stapling body and with a plurality of staples disposed with the stapling body to pass through such that the adjunct can be attached to the tissue by the plurality of staples nor the adjunct comprises longitudinal portions or channels. 
In the same field of endeavor, Linder discloses a plurality of  resilient struts connected at joints to thereby allow the adjunct to compress comprising allowing a plurality of layers to form a compressible, bioabsorbable adjunct (Figs. 1, 2 2A paragraph [0072] flat member – 22 may be bioabsorbable material) configured to be releasably retained on a stapling body (Fig. 30 paragraph [0123]actuating element – 388 releases the flat member – 362)  and to allow a plurality of staples disposed within the stapling body to pass therethrough such that the adjunct can be attached to tissue by the plurality of staples (Fig. 5 paragraph [0083]  flat member – 102 staples – 90 tendon ends – 11,13). Linder further discloses that the adjunct comprises a first longitudinal portion (Figs. 1, 2, 2A paragraph [0071] longitudinal axis – 26) having a first plurality of struts interconnected at nodes to form a first plurality of truss structures (Figs. 1, 2,2A paragraph [0073] struts – 34 lattice structure – 24), a second longitudinal portion having a second plurality of struts interconnected at nodes to form a second plurality of truss structures (Figs. 1, 2 2A paragraph [0073] struts – 34 first portion – 42 second portion – 44), and a longitudinal channel extending between the first longitudinal portion and the second longitudinal portion (Figs. 21 – 24 paragraphs [0110]-[0113] tendon channel – 328 guided scalpel – 304 blade axis – 346).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Stamp to incorporate the disclosure of Linder whereby a method of manufacturing a three-dimensional structure comprises scanning a beam to melt a plurality of layers of powder forming a compressible bioabsorbable adjunct, as taught by Stamp would further include that the bioabsorbable adjunct comprises resilient struts connected at joints that are compressible and configured to be releasably retained on a stapling body allowing a plurality of staples with the stapling body passing through such that the adjunct is attached to the tissue by the plurality of staples, with the adjunct comprising a first and second longitudinal portion having a first and second plurality of struts interconnected at nodes to form a plurality of truss structures, respectively wherein these first and second longitudinal portions are configured to be positioned on opposite sides of a slot defined within the longitudinal channel extending along the slot which is configured to receive a cutting element, as  disclosed by Linder. One with ordinary skill in the art would include this set of features disclosed by Linder because variations within the struts are sized and configured to facilitate the elongated flat member to stretch or elongate upon an axial load being placed upon a flat member via the tendon or other tissue being loaded (paragraph [0073]). One with ordinary skill in the art would be further motivated to provide a slot defined with the stapling body with the longitudinal channel configured to receive a cutting element because the cutting blades in the slot or slots can act as a guided scalpel (paragraph [0110]), which may be employed as a tool for accurately affixing a lacerated or separated tissue (tendon) together (paragraph [0106]).
Regarding Claim 28, the combination of Stamp and Linder disclose all the limitations of Claim 27 and Linder further discloses that the channel has one or more openings extending therethrough (Figs. 12-14,16 paragraphs [0096] [0099] first and second portions – 226, 228, slots – 262) .
Regarding Claim 29, the combination of Stamp and Linder disclose all the limitations of Claim 27, but do not disclose that the adjunct is configured to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the adjunct to apply a stress of at least about 3 gf/mm2 to tissue stapled thereto for at least 3 days when the adjunct is in a tissue deployed state, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to use this level of stress will allow for tissue to elongate there along as a load is placed on the tissue (tendon).  Such elongation of the flat member over particular portions thereof facilitates greater healing efficiency as the tissue (tendon) may still be used and receive loads placed thereon while maintaining the tissue (tendon) ends abutted against each other (Linder, paragraph [0088]).
Regarding Claim 30, the combination of Stamp and Linder disclose all the limitations of Claim 27 and Stamp further discloses coating the bioabsorbable adjunct with one or more anti-microbial agents (paragraph [0143] links may be coated to minimize wear and also with an antibiotic eluting coating in order to treat infection).
Regarding Claim 32, the combination of Stamp and Linder disclose all the limitations of Claim 27 and Stamp further discloses wherein at least two of the layers are formed from different powders (paragraph [0062]).
Claims 31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stamp (US 2018/0361510) and Linder (US 2015/0245841)  as applied to Claim 27 above, and further in view of Shelton, IV (US 2012/0080336).
Regarding Claim 31, the combination of Stamp and Linder disclose all the limitations of Claim 27 but do not disclose coating the powder with bioabsorbable polymer particles
In the same field of endeavor, Shelton IV discloses a coating wherein the powder comprises bioabsorbable polymer particles (Figs. 60, 61 paragraph [0534] in various embodiments, a tissue thickness compensator could also be comprised of a coating on a material and/or a second or third layer), and further comprising coating at least a portion of the adjunct (paragraph [0641]) with a composition comprising bioabsorbable polymer particles that are different than the bioabsorbable polymer particles of the powder (paragraph [0699]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Stamp and Linder to incorporate the teachings of Shelton IV whereby a method of manufacturing a three-dimensional structure that comprises scanning a beam to melt a plurality of layers of powder forming a compressible bioabsorbable adjunct and including that the bioabsorbable adjunct comprises resilient struts connected at joints that are compressible and configured to be releasably retained on a stapling body allowing a plurality of staples with the stapling body passing through such that the adjunct is attached to the tissue by the plurality of staples, with the adjunct comprising a first and second longitudinal portion having a first and second plurality of struts interconnected at nodes to form a plurality of truss structures, respectively wherein these first and second longitudinal portions are configured to be positioned on opposite sides of a slot defined within the longitudinal channel extending along the slot which is configured to receive a cutting element would also consider the powder would comprise bioabsorbable polymer particles and further comprising coating at least a portion of adjunct with a composition comprising bioabsorbable polymer particles different from the bioabsorbable polymer particle of the powder. One with ordinary skill in the art would be motivated to do so because a different bioabsorbable polymer coating would expand in the presence of bodily fluids to further provide compression on the tissue (paragraph [0641]).
Regarding Claim 33, the combination of Stamp and Linder disclose all the limitations of Claim 32, however, do not disclose what materials the first powder is formed of.
However, Shelton IV discloses wherein a first powder is formed of materials selected from the group consisting of polyglactin, polydioxanone, and polycaprolactone copolymer (paragraph [0682]).
Regarding Claim 34, the combination of Stamp and Linder disclose all the limitations of Claim 27 but do not describe the identity of the bioabsorbable polymers.
However, Shelton IV further discloses wherein the powder includes bioabsorbable polymer particles that are formed of materials selected from the group consisting of thermoplastic absorbable polyurethane, poly(lactic acid), polycaprolactone, polyglycolide, polydioxanone, poly(lactic-co-glycolic acid), polyglycolic acid, trimethylene carbonate, glycolide, dioxanone, copolymers thereof, and combinations thereof (paragraph [0643]).

Allowable Subject Matter
Claims 23-26 allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not alone or in combination teach or suggest an adjunct having “a plurality of resilient struts that are connected at joints…wherein the plurality of resilient struts are formed of the first powder and joints are formed of the second powder,” as recited in Claim 23. Ek (US 2015/0250475), which was relied on previously for the 35 U.S.C. § 103 rejection, teaches an implant assembly that in some embodiments include struts formed via Selective Laser Powder Procession (SLPP) and does disclose that this process may include “… various types of powder with different types of material (plastic, metal, ceramic) and different powder composition (e.g. single component powder grains, composite powder grains, mixture of powder grains)” (paragraph [0035]), however, Ek is silent as to forming different, discrete portion of the struts with different materials. Examiner was unable to discover any other prior art that would teach or suggest this limitation. Claims 24-26 allowed through dependency. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742